DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 are current in the application.  Claims 1-21 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 was filed after the mailing date of the Office Action on April 3, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on September 17, 2021 was filed after the mailing date of the Office Action on April 3, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Examiner notes that the date of publication that the Applicant argues differs from the date of publication obtained from the publisher, as ProQuest has the month and day publication of the Reiter thesis as December 3, 2015, instead of March 23, 2016 as Applicant states in the affidavit filed on July 30, 2020 (see email from ProQuest representative sent to Examiner Raphael on November 3, 2020). 
However, taking the date of publication as December 3, 2015 as compared to the provisional patent application date of the parent case of September 7, 2016 still places the current application’s priority date (from the provisional application) within the grace period of one year from the Reiter thesis publication date of December 3, 2015.  Therefore, the declaration under 37 CFR 1.132 filed July 30, 2020 is sufficient to overcome the rejection of claims 1-13 and 16-20 based upon 35 U.S.C. 102 and 103 with respect to the Reiter thesis qualifying as prior art.
Response to Arguments
Applicant’s arguments, see Remarks pages 10-11, filed June 3, 2020, with respect to the rejection(s) of claim(s) 1-13 and 16-20 under 35 U.S.C. 102 and 103 over Reiter as not qualifying as prior art  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, see Remarks pages 8-10, filed June 3, 2020, with respect to the rejection(s) of claim(s) 1-13 and 16-20 under 35 U.S.C. 102 and 103 over Gopidas as not explicitly teaching a photoactive dye generating a positively-charged ion or a negatively-charged ion (i.e. a photoacidic or a photobasic dye) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as stated above, Applicant’s arguments with respect to Reiter as prior art and the teachings of Gopidas have been fully considered and are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/C.M.R/               Examiner, Art Unit 1794             

/NICHOLAS A SMITH/               Primary Examiner, Art Unit 1794